Citation Nr: 1317160	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  07-30 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Whether the apportionment of VA benefits on behalf of the Veteran's estranged spouse and minor child was appropriate.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Sherrard, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from October 1965 to October 1967.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  In this decision, the RO awarded the Veteran's wife and minor child $350 monthly in an apportionment of his compensation award.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  


REMAND

The Veteran testified before a Veterans Law Judge via videoconference hearing at the RO in April 2008, and the Board subsequently remanded the claim for further development in October 2009.  The Veterans Law Judge who presided over the April 2008 hearing subsequently retired.  The Veteran was informed of his retirement by way of a March 2013 letter and given the opportunity for a new hearing.  In May 2013, the Board received a response form from the Veteran indicating that he wanted another Board hearing at the local RO.    

Since such Board hearings are scheduled by the RO (see 38 C.F.R. § 20.704(a) (2012)), the Board is remanding the case for that purpose, in order to satisfy procedural due process.  Under applicable regulation, a hearing on appeal will be granted if an appellant expresses a desire to appear in person.  38 C.F.R. 
§ 20.700 (2012).  The importance of responding to a request for a hearing is recognized under 38 C.F.R. § 20.904(a)(3) (2012), as a Board decision may be vacated when there is a prejudicial failure to afford an appellant a personal hearing.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a local hearing before the Board at the Manila RO.  He and his representative must be afforded adequate notice of the date and location of his hearing.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


